Citation Nr: 0109114	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  96-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of 
lumbosacral strain with degenerative changes, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
cervical strain with degenerative changes, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964 and from November 1966 to April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and December 1995 rating 
decisions of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1994 
rating decision, the RO denied entitlement to a TDIU.  In the 
December 1995 rating decision, the RO continued the 
30 percent evaluation for PTSD and the 20 percent evaluations 
for residuals of lumbosacral strain with degenerative changes 
and residuals of cervical strain with degenerative changes.  
The veteran has since moved, and jurisdiction of the case has 
been transferred to the Waco, Texas, RO.

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.



REMAND

The record reflects the RO attempted to have the veteran 
examined on several occasions for his service-connected 
disabilities for which he seeks increased evaluations.  In 
January/February 1999 and September 1999, the veteran failed 
to report to several VA examinations.  In March 2000, the 
notifications of the scheduled examinations were returned as 
"undeliverable."

The record reflects that the RO has located the veteran, and 
it appears that the address the RO has is the current 
address.  The location where the notification went to inform 
the veteran of the time and place for the October 2000 Board 
hearing (to which the veteran appeared) apparently is the 
same location the veteran testified at the hearing that he 
lived with his mother.

Normally, when a veteran is notified of a scheduled VA 
examination, he/she is informed of the consequences of 
failing to report and the ability to establish "good cause" 
if he/she fails to report to a VA examination.  See 38 C.F.R. 
§ 3.655(b) (2000).  There is no evidence in the claims file 
as to whether or not the veteran has been informed of such 
consequences.  The Board finds that the veteran should be 
allowed one last chance to appear for VA examinations and 
should be informed of the consequences of his failing to 
appear for the scheduled examinations.

On that note, the veteran is put on notice that under 
38 C.F.R. § 3.655(b), it states the following:  

Where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  However, when an examination 
is scheduled in conjunction with any 
other original claim, a reopened claim 
for a benefit which was previously 
disallowed, or a claim for an increased 
rating, the claim shall be denied.

(Emphasis added.)  The Board notes that the claims before the 
Board are all claims "for an increased rating," and thus, 
if the veteran fails to appear for the examination or 
examinations without "good cause," the claims will be 
denied.

Additionally, the Board notes that the veteran has informed 
VA that he is in receipt of Social Security Administration 
disability benefits for his upper and lower back.  The Board 
finds that such records need to be associated with the claims 
file, as they are relevant to the issues on appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should secure all outstanding 
VA treatment reports pertaining to 
treatment for the disabilities at issue.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the veteran's claim 
for Social Security disability benefits.

3.  The RO should schedule the veteran to 
undergo VA examinations related to his 
service-connected residuals of 
lumbosacral strain with degenerative 
changes, residuals of cervical strain 
with degenerative changes, and PTSD to 
determine the current level of his 
service-connected disabilities.  With 
regard to PTSD, the examiner must assign 
a GAF score and express an opinion as to 
the degree to which the veteran's PTSD 
impairs his ability to maintain gainful 
employment.  The findings in the 
examination, with respect to the claims 
for increased evaluations for residuals 
of lumbosacral strain with degenerative 
changes and residuals of cervical strain 
with degenerative changes, should comply 
with the holding in DeLuca v Brown, 
8 Vet. App. 202 (1995).

4.  The Board notes that this REMAND 
serves the veteran as notification that 
pursuant to 38 C.F.R. § 3.655, when a 
claimant without good cause fails to 
report for examination in connection with 
an increased evaluation, the claim will 
be denied.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should verify that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  If the veteran fails to report for 
the examination or examinations, the RO 
should issue the veteran a letter, which 
allows him adequate time to establish 
"good cause" for his failure to report.  
The RO's determination should be 
associated with the claims file.  If, 
however, the determination is that the 
veteran did not show "good cause," then 
the RO should issue a supplemental 
statement of the case with its reasons 
and bases for such determination.  An 
appropriate period of time should be 
allowed for response.

8.  If, however, the veteran appears for 
the examinations, the RO should 
readjudicate the claims for increased 
evaluations for residuals of lumbosacral 
strain with degenerative changes, 
residuals of cervical strain with 
degenerative changes, and PTSD and for 
entitlement to a TDIU.  The veteran 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
veteran's VA claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


